                          Case 2:20-cv-00130-JCM-VCF Document 27 Filed 04/15/20 Page 1 of 4



                      1   MANATT, PHELPS & PHILLIPS, LLP
                          CHRISTINE M. REILLY (Bar No. CA 226388) 1
                      2   E-mail: CReilly@manatt.com
                          KRISTIN E. HAULE (Bar No. CA 312139) (Admitted
                      3   Pro Hac Vice)
                          E-mail: KHaule@manatt.com
                      4   2049 Century Park East
                          Suite 1700
                      5   Los Angeles, California 90067
                          Telephone: 310.312.4000
                      6   Facsimile:    310.312.4224
                      7   CLOSE LAW GROUP
                          Jason A. Close (Nevada Bar No. 13674)
                      8   Email: Jason@closelawgroup.com
                          2831 Saint Rose Pkwy Suite 240
                      9   Henderson, NV 89052
                          Phone: (702) 983-4254
                     10   Fax: (702) 924-4645
                     11   Attorneys for Defendant
                          BUDGET VAN LINES INC.
                     12
                                                           UNITED STATES DISTRICT COURT
                     13                                         DISTRICT OF NEVADA
                     14

                     15   MICHAEL CAPLAN, individually and on                  No. 2:20-cv-00130-JCM-VCF
                          behalf of all others similarly situated,
                     16                                                        STIPULATION AND [PROPOSED]
                                              Plaintiff,                       ORDER TO EXTEND DEFENDANT’S
                     17                                                        REPLY DEADLINES
                                   v.
                     18
                          BUDGET VAN LINES INC., a New York                    (Second Request)
                     19   company,

                     20                       Defendant.

                     21
                                   Plaintiff Michael Caplan (“Plaintiff”) and Defendant Budget Van Lines (individually,
                     22
                          “Defendant” and together with Plaintiff, collectively, the “Parties”) hereby stipulate and agree as
                     23

                     24   follows and respectfully request Court approval of same:

                     25            1.     On March 13, 2020, Defendant filed a motion to dismiss Plaintiff’s putative class

                     26   action complaint [ECF No. 14] and a motion to strike class allegations from the complaint [ECF
                     27
                          1
                     28       (Pro Hac Vice Forthcoming, will comply with LR IA 11-2 within 45 days of initial appearance)
MANATT, PHELPS &
 PHILLIPS, LLP                                                                       STIPULATION AND [PROPOSED] ORDER
  ATTORNEYS AT LAW                                                                        CASE NO. 2:20-CV-00130-JCM-VCF
    LOS ANGELES
                          Case 2:20-cv-00130-JCM-VCF Document 27
                                                              26 Filed 04/15/20 Page 2 of 4



                      1   No. 15]. On March 15, 2020, Defendant also moved to temporarily stay all discovery during the
                      2   pendency and pending the resolution of the foregoing motions [ECF No. 16].
                      3
                                 2.      On March 26, 2020, the Parties agreed, via stipulation jointly submitted to the Court,
                      4
                          to an extension of the briefing schedule for Defendant’s three motions discussed above in light of
                      5
                          the ongoing COVID-19 pandemic, making Plaintiff’s responses in opposition thereto due on April
                      6

                      7   6, 2020 and Defendant’s replies in support thereof due on April 20, 2020 [ECF No. 18], which the

                      8   Court approved on March 27, 2020 [ECF No. 19].

                      9          3.      On April 2, 2020, the Parties submitted a joint discovery plan [ECF No. 20], which
                     10
                          is still under the Court’s review at present, as the Parties did not agree on a scheduling order or
                     11
                          discovery bifurcation. No scheduling order has thus been entered in this case to date.
                     12
                                 4.      On April 2, 2020, the Court set a telephonic hearing on Defendant’s motion to stay
                     13
                          and the Parties’ joint discovery plan, which is currently scheduled for May 5, 2020 [ECF. No. 22].
                     14

                     15          5.      The Parties have agreed and do hereby stipulate that Defendant shall have an

                     16   additional 7-day extension of time until April 27, 2020 to file its replies in support of its three
                     17   pending motions [ECF Nos. 14, 15 and 16].
                     18
                                 6.      The extension is requested to account for the current and ongoing extenuating
                     19
                          circumstances surrounding the COVID-19 pandemic.            The requested extension will permit
                     20
                          Defendant and its counsel sufficient time to review and appropriately respond to Plaintiff’s
                     21

                     22   arguments. Thus, there is good cause for the extension.

                     23          7.      The stipulated extension will not prejudice the Parties, nor will it impact other

                     24   deadlines in this case.
                     25   ...
                     26
                          ...
                     27
                          ...
                     28
MANATT, PHELPS &
                                                                                       STIPULATION AND [PROPOSED] ORDER
 PHILLIPS, LLP                                                            -2-
  ATTORNEYS AT LAW                                                                          CASE NO. 2:20-CV-00130-JCM-VCF
    LOS ANGELES
                          Case 2:20-cv-00130-JCM-VCF Document 27 Filed 04/15/20 Page 3 of 4



                      1            8.     Plaintiff’s counsel has given permission for Defendant’s counsel to affix his
                      2   signature and file this stipulation with the Court on behalf of the Parties.
                      3

                      4   So Stipulated and Respectfully Submitted,

                      5   Dated: April 15, 2020

                      6   By: /s/ Jason A. Close                             By: /s/ Avi R. Kaufman
                          Jason A. Close (Nevada Bar No. 13674)              Avi R. Kaufman (FL Bar No. 84382)
                      7   CLOSE LAW GROUP                                    (Admitted Pro Hac Vice)
                          2831 Saint Rose Pkwy Suite 240                     KAUFMAN P.A.
                      8   Henderson, NV 89052                                400 NW 26th Street
                                                                             Miami, Florida 33127
                      9

                     10   Christine M. Reilly (Cal Bar. No. 226388) 2        Craig B. Friedberg (Nevada Bar No. 004606)
                          Kristin E. Haule (Cal Bar No. 312139)              LAW OFFICES OF CRAIG B. FRIEDBERG,
                     11   (Admitted Pro Hac Vice)                            ESQ.
                          MANATT, PHELPS & PHILLIPS LLP                      4760 South Pecos Rd., Ste 103
                     12   2049 Century Park East, Suite 1700                 Las Vegas, Nevada 89121
                          Los Angeles, California 90067
                     13

                     14   Attorneys for Defendant Budget Van Lines Inc.
                                                                             Attorneys for Plaintiff Michael Caplan
                     15

                     16

                     17

                     18                                                          IT IS SO ORDERED:

                     19

                     20                                                          ______________________________
                                                                                 HONORABLE JAMES C. MAHAN
                     21                                                          UNITED STATES DISTRICT JUDGE

                     22                                                                  April 15, 2020
                                                                                 Dated: __________________________
                     23

                     24

                     25

                     26

                     27
                          2
                     28       (Pro Hac Vice Forthcoming, will comply with LR IA 11-2 within 45 days of initial appearance)
MANATT, PHELPS &
                                                                                        STIPULATION AND [PROPOSED] ORDER
 PHILLIPS, LLP                                                             -3-
  ATTORNEYS AT LAW                                                                           CASE NO. 2:20-CV-00130-JCM-VCF
    LOS ANGELES
                          Case 2:20-cv-00130-JCM-VCF Document 27
                                                              26 Filed 04/15/20 Page 4 of 4



                      1                                   CERTIFICATE OF SERVICE
                      2          I certify that, on April 15, 2020, a true and correct copy of the foregoing document was
                          served on Plaintiff and Plaintiff’s counsel, via the Court’s CM/ECF filing system:
                      3

                      4                                           /s/ Jason A. Close
                                                                    Jason A. Close
                      5

                      6

                      7

                      8

                      9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MANATT, PHELPS &
                                                                                       STIPULATION AND [PROPOSED] ORDER
 PHILLIPS, LLP                                                           -4-
  ATTORNEYS AT LAW                                                                          CASE NO. 2:20-CV-00130-JCM-VCF
    LOS ANGELES
